                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JANELLE BARNARD,                                )         CASE NO. 1:18CV1334
                                                )
                                                )
                       PLAINTIFF,               )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION AND
                                                )         ORDER
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security,                )
                                                )
                      DEFENDANT.                )

        Before the Court is the parties’ amended stipulation for an award of attorney fees under

the Equal Justice Act, 28 U.S.C. § 2412 (“EAJA”). (Doc. No. 19 [“Am. Stip.”].) For the reasons

and in the manner set forth herein, the amended stipulation is approved.

      I. BACKGROUND

        On June 12, 2018, plaintiff Janelle Barnard (“Barnard”) filed this action seeking judicial

review of the final decision of defendant Nancy A. Berryhill, Acting Commissioner of Social

Security (“Commissioner”), denying her application for disability benefits. (Doc. No. 1

(Complaint).) On January 31, 2019, the parties filed a joint stipulation to remand to afford the

administrative law judge (“ALJ”) the opportunity to reassess Barnard’s residual functional

capacity for purposes of determining whether she is disabled within the meaning of the Social

Security Act. (Doc. No. 16 (Application).) On February 4, 2019, the Court granted the

application and remanded the matter back to the Commissioner for further administrative

proceedings. (Doc. No. 17 (Order).)
        On February 14, 2019, the parties filed a joint stipulation for an award of attorney fees.

(Doc. No. 18.) On March 4, 2019, the Court directed the parties to file documentation to support

their joint stipulation, which they filed on March 6, 2019. By their amended stipulation, the

parties seek an EAJA award in the amount of $3,150.00, which the parties indicate represents a

compromise of disputed positions and will fully satisfy any and all of Barnard’s claims for fees,

costs, and expenses under the EAJA. (Am. Stip. at 1597.)

    II. DISCUSSION

        The EAJA requires the government to pay a prevailing plaintiff’s attorney fees and costs

“unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see Howard v.

Barnhart, 376 F.3d 551, 554 (6th Cir. 2004). There is no dispute here that the government’s

position was not substantially justified and that Barnard is the “prevailing party” under the

EAJA. See Hammock v. Comm’r of Soc. Sec., No. 1:12-CV-250, 2015 WL 7292750, at *1 (S.D.

Ohio Oct. 26, 2015), report and recommendation adopted sub nom, 2015 WL 7276087 (S.D.

Ohio Nov. 18, 2015) (“A plaintiff who wins a remand of her social security appeal in this Court

is a “‘prevailing party[.]’”).

        Although the parties have stipulated to the amount of an award, the Court must still

examine it for reasonableness. 28 U.S.C. § 2412(d)(2)(A) (“fees and other expenses” includes,

inter alia, “reasonable attorney fees”). The EAJA provides that the amount of an attorney fee

award shall be based upon prevailing market rates, but shall not exceed $125 per hour, unless the

Court determines that the cost of living or special factors justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A)(ii).

                                                2
        Documentation submitted by Barnard’s counsel shows 16.85 hours of legal services

performed between May 16, 2018 and February 5, 2019 (including the typical legal services of

reviewing the administrative record, telephone calls, reviewing court orders, and the like). (Doc.

No. 19-2.) The Court finds reasonable both the amount and the nature of the legal services

performed.

        Barnard’s counsel’s billing sheets reflect an hourly billing rate of $193.05 for services

performed in 2018 and 2019. This rate is an upward departure from the $125.00 statutory cap. It

is common, although not required, to adjust the statutory hourly rate to account for cost of living

increases since 1996, the time when that rate was last capped. See Gisbrecht v. Barnhart, 535

U.S. 789, 796 n.4, 122 S. Ct. 1817, 152 L. Ed. 2d 996 (2002) (“A higher fee may be awarded if

‘the court determines that an increase in the cost of living . . . justifies a higher fee.”) (quoting 28

U.S.C. § 2412(d)(2)(A)(ii)); see also Hutchinson v. Colvin, No. 1:15-cv-1144, 2016 WL

6777804, at *2 (N.D. Ohio Nov. 16, 2016) (examining the appropriateness of a cost of living

increase).

        The rates proposed by counsel comport with the measure of inflation in this geographic

region (i.e., the “Midwest Urban” Consumer Price Index (“CPI”)). Crenshaw v. Comm’r of Soc.

Sec., No. 1:13CV1845, 2014 WL 4388154, at *3 (N.D. Ohio Sept. 5, 2014) (collecting cases).

        In light of these facts, the Court finds that the stipulated award of $3,150.00 is both

reasonable and adequately reflective of “the prevailing market rates for the kind and quality of

services furnished[.]” 28 U.S.C. § 2412(d)(2)(A). This award will be in full satisfaction of any

and all of Barnard’s claims for fees, costs, and expenses, and is subject to setoff to satisfy any

pre-existing debt owed by Barnard to the United States. See Astrue v. Ratliff, 560 U.S. 586, 130

                                                   3
S. Ct. 2521, 177 L. Ed. 2d 91 (2010).

       The Commissioner is directed to determine, within 30 days from the date of this Order,

whether Barnard owes any pre-existing debt to the United States, to offset any such debt against

the award granted herein, and to generate an invoice for any balance that directs the Department

of Treasury to pay that balance to Barnard’s attorney pursuant to the attorney’s fee assignment

duly signed by Barnard and her counsel. (See Doc. No. 19-1.)

   III. CONCLUSION

       For the reasons set forth herein, the parties’ joint stipulation for an award of EAJA

attorney fees pursuant to 28 U.S.C. § 2412 in the amount of $3,150.00 is approved, and the

amount shall be paid in accordance with the procedure outlined above.

       IT IS SO ORDERED.



Dated: March 11, 2019
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                               4
